IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                               February 4, 2014 Session

               ROGER BYRGE v. STACEY CAMPFIELD, ET AL.

                 Appeal from the Circuit Court for Campbell County
                       No. 14326     John D. McAfee, Judge


            No. E2013-01223-COA-R3-CV-FILED-SEPTEMBER 8, 2014


This is a defamation case. Based on information that he received from a political source,
then State Representative Stacey Campfield (“Campfield”) posted remarks on his blog
alleging that candidate for State House Roger Byrge (“Byrge”) had been arrested on drug-
related charges. The information, however, turned out to be false. Byrge lost the election
and sued Campfield for defamation in the Circuit Court for Campbell County (“the Trial
Court”). Campfield, asserting that at the time of the posting he had no reason to doubt the
accuracy of the information, moved for summary judgment. The Trial Court granted
Campfield’s motion. Byrge appealed. We hold that the record before us in this case
concerning the alleged defamation of a public figure contains evidence that is clear and
convincing from which a trier of fact could find actual malice in Campfield’s publication of
false statements about Byrge. We reverse the Trial Court and remand this case for further
proceedings on Byrge’s claims against Campfield for defamation and false light invasion of
privacy.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed;
                                  Case Remanded

D. M ICHAEL S WINEY, J., delivered the opinion of the Court, in which J OHN W. M CC LARTY
and T HOMAS R. F RIERSON, II, JJ., joined.

David H. Dunaway, LaFollette, Tennessee, for the appellant, Roger Byrge.

Jonathan Swann Taylor, Knoxville, Tennessee, for the appellee, Stacey Campfield.
                                              OPINION

                                            Background

              The context of this case is the Tennessee general election campaign of 2008 1 .
Partisan control of the Tennessee State House of Representatives was hotly contested that
year. Enter Campfield, then a Republican State Representative for the 18 th District.
Campfield, who since the events of this case went on to serve as a State Senator, set up a
blog called “camp4u.” Campfield’s blog was a type of interactive portal through which he
interacted with constituents and commented on politics of the day. One political topic that
caught Campfield’s attention was the race in the 36th State House District featuring Democrat
Byrge, a veteran deputy sheriff’s officer. The race was considered to be a close contest.

               On October 14, 2008, Campfield posted the entry on his blog that would spark
this lawsuit. The blog post contained allegations that Byrge had a drug-related arrest record.
Entitled “A tale of two races,” here is the post in its entirety:

        It is a little odd When an east Tennessee paper adds a dig about a middle
        Tennessee state house race to a story about senate fund raising. I guess it is
        OK because the dig attacks a Republican running against an incumbent
        Democrat for an old DUI conviction.

        OK. Fair enough. You can say its news.

        But don’t you think it would be a little more interesting if it was the news
        about a close open seat race? A race that is not only close in the polls but is
        also close to Knoxville. Where the story isn’t just alcohol related but is also
        drug related? How could it be better? How bout if the person convicted was
        running against a police officer? Where could we find such a race? Such an
        interesting dichotomy? How bout where Roger Byrge is running against
        police officer Chad Faulkner? Word is a similar mail piece has gone out
        exposing Byrges multiple separate drug arrests. Including arrests for
        possession and drug dealing. (I hear the mug shots are gold).




        1
         As this case was disposed of by summary judgment, the “facts” come from the record in compliance
with the summary judgment standard then in effect and have not yet been proven at trial.

                                                  -2-
       Of course in that race the Democrat, Byrges has a chance to win the formerly
       Republican held seat. I guess we will see that story about as much as we see
       the story of the sexual harassment hush money given to keep the Democrat in
       office who replaced Mark Foley.

       No news there, nothing to see, Move along.

       posted by the rep @ 6:56 AM

               Unfortunately, there was a problem. The allegations concerning Byrge were
false. Byrge had no such arrest record. Byrge lost the election, and, in November 2008, sued
Campfield for defamation. Byrge sought extensive damages for libel, false light invasion of
privacy, emotional distress, and injury to his reputation. Campfield filed an answer, asserting
a host of defenses. Byrge filed an amended complaint and more procedural matters unfolded.
Republican Glen Casada (“Casada”), Chairman of the House Republican Caucus in the
Tennessee General Assembly, and the Tennessee Republican Party were added as
defendants. Casada allegedly had supplied Campfield with the false information on Byrge.
Casada and the Tennessee Republican Party later were voluntarily dismissed from the suit
with prejudice.

              In April 2010, Campfield filed a motion for summary judgment. In support of
his motion, Campfield relied on two exhibits: 1) his own affidavit, and 2) discovery
responses of Casada. Campfield also filed a statement of material facts and memorandum
of law in support of his motion for summary judgment. In his affidavit, Campfield explained
how he obtained the information on Byrge:

               The Post was based on a conversation I had with Glenn Casada
       (“Casada”) some time shortly before the Post was published on October 14,
       2008. Casada is a Representative in the Tennessee House of Representatives
       for the 63rd District. In addition to being a State Representative, Casada was
       also elected as Chairman of the House Republican Caucus in 2007. Casada
       was serving as the Chairman of the House Republican Caucus on October 14,
       2008 when the Post was published on the Blog. During this conversation,
       Casada told me that he had information on Plaintiff. More specifically, Casada
       told me that Plaintiff had a criminal record that included arrests for possession
       of drugs and drug dealing. I only reported what Casada told me during our
       conversation. I relied on Casada’s statements because Casada was the
       Chairman of the House Republican Caucus when the statements about the
       Plaintiff were communicated to me. Further, I knew that the Tennessee
       Republican Caucus frequently researches political candidates and races across

                                              -3-
      the state during election season. I believed that the statements about Plaintiff
      were accurate and truthful at the time that they were published on the Blog on
      October 14, 2008. I did not have knowledge of any falsity of the statements
      about Plaintiff at the time that they were published on the Blog on October 14,
      2008. Further, I did not have any reason to doubt the truth of the statements
      about Plaintiff at the time that they were published on the Blog on October 14,
      2008. When the accuracy of the information that Casada provided me was
      questioned, I immediately removed the October 14, 2008 Post from the Blog.
      Some time after the Post was removed from the Blog, I learned that the arrest
      record actually belonged to the Plaintiff’s son, Roger Derick Byrge, who also
      resided with Plaintiff.

(Format modified).

             In his discovery responses, Casada addressed his conversation with Campfield
regarding Byrge. Casada stated:

             I made the comment to Stacey Campfield during an informal phone
      conversation. The information I had was preliminary, and I characterized it as
      such. It had been provided to me by researchers for the Tennessee Republican
      Caucus, as part of the Caucus’s efforts to gather information on political
      candidates and races across the state. My words to Stacey were “we may have
      a record of a felony on Roger Byrge.”

                                            ***

              I did not intend for any unverified information to be disseminated, and
      I qualified my comments to Mr. Campfield. Unfortunately, I did not have the
      opportunity to verify anything before Stacey Campfield posted his blog.

             In fact, the information gathered by my researchers ultimately showed
      that the criminal history out of Campbell County involved a “Roger Derick
      Byrge” and not the candidate “Roger Byrge.”

             In April 2013, the Trial Court held a hearing on Campfield’s motion for
summary judgment. In May 2013, the Trial Court entered an order granting Campfield’s
motion for summary judgment. The Trial Court incorporated its oral ruling into its order,
which we quote from in relevant part:




                                            -4-
               Here we have - - and I don’t think there’s any question in the record.
        I think the senator was conversing with the Republican apparatus. They
        apparently had criminal history on a gentleman, this guy’s son, a very similar
        name except the middle name. I can see how you could mess that up. It is
        what it is. Did the senator have a high degree of awareness that these
        statements were probably false? I think as a [matter] of law he didn’t. I can’t
        figure - - these things have to end - - and, again, I mentioned and I think the
        appellate courts - - they strike a very reasonable balance.

                                                   ***

                And as a matter of law, this matter should be dismissed on the motion
        for summary judgment. I just simply don’t see that what’s been articulated in
        the complaint, I don’t see what’s been argued here, what’s in the record before
        this Court on the motion for summary judgment even warrants this case going
        any further. And it’s not a Democrat or Republican thing. This has absolutely
        nothing to do with any of that. It really hasn’t. It is what it is. Sometimes you
        just get beat, and that’s just the plain simple truth of the matter. Been there,
        done that, and it’s just the way it is.

Byrge timely filed his appeal to this Court.

                                              Discussion

              One issue is presented to us for review on appeal: whether the Trial Court erred
in granting Campfield’s motion for summary judgment.2

               Both sides agree that the Hannan standard of review for summary judgment
applies in this case. Our Supreme Court reiterated the standard of review in summary
judgment cases as follows:

               The scope of review of a grant of summary judgment is well
        established. Because our inquiry involves a question of law, no presumption
        of correctness attaches to the judgment, and our task is to review the record to
        determine whether the requirements of Rule 56 of the Tennessee Rules of Civil
        Procedure have been satisfied. Hunter v. Brown, 955 S.W.2d 49, 50-51 (Tenn.
        1997); Cowden v. Sovran Bank/Cent. S., 816 S.W.2d 741, 744 (Tenn. 1991).


        2
        Byrge also had claims rooted in outrageous conduct and interference with prospective relationship.
Byrge apparently is not contesting on appeal the dismissal of those claims.

                                                   -5-
                  A summary judgment may be granted only when there is no genuine
          issue of material fact and the moving party is entitled to judgment as a matter
          of law. Tenn. R. Civ. P. 56.04; Byrd v. Hall, 847 S.W.2d 208, 214 (Tenn.
          1993). The party seeking the summary judgment has the ultimate burden of
          persuasion “that there are no disputed, material facts creating a genuine issue
          for trial . . . and that he is entitled to judgment as a matter of law.” Id. at 215.
          If that motion is properly supported, the burden to establish a genuine issue of
          material fact shifts to the non-moving party. In order to shift the burden, the
          movant must either affirmatively negate an essential element of the
          nonmovant’s claim or demonstrate that the nonmoving party cannot establish
          an essential element of his case. Id. at 215 n.5; Hannan v. Alltel Publ’g Co.,
          270 S.W.3d 1, 8-9 (Tenn. 2008). “[C]onclusory assertion[s]” are not sufficient
          to shift the burden to the non-moving party. Byrd, 847 S.W.2d at 215; see also
          Blanchard v. Kellum, 975 S.W.2d 522, 525 (Tenn. 1998). Our state does not
          apply the federal standard for summary judgment. The standard established
          in McCarley v. West Quality Food Service, 960 S.W.2d 585, 588 (Tenn. 1998),
          sets out, in the words of one authority, “a reasonable, predictable summary
          judgment jurisprudence for our state.” Judy M. Cornett, The Legacy of Byrd
          v. Hall: Gossiping About Summary Judgment in Tennessee, 69 Tenn. L. Rev.
          175, 220 (2001).

                  Courts must view the evidence and all reasonable inferences therefrom
          in the light most favorable to the non-moving party. Robinson v. Omer, 952
S.W.2d 423, 426 (Tenn. 1997). A grant of summary judgment is appropriate
          only when the facts and the reasonable inferences from those facts would
          permit a reasonable person to reach only one conclusion. Staples v. CBL &
          Assocs., Inc., 15 S.W.3d 83, 89 (Tenn. 2000). In making that assessment, this
          Court must discard all countervailing evidence. Byrd, 847 S.W.2d at 210-11.
          Recently, this Court confirmed these principles in Hannan.

Giggers v. Memphis Housing Authority, 277 S.W.3d 359, 363-64 (Tenn. 2009).

             This being a defamation case, a review of defamation law in Tennessee is in
      3
order. “A libel action involves written defamation and a slander action involves spoken
defamation. The basis for an action for defamation, whether it be slander or libel, is that the
defamation has resulted in an injury to the person’s character and reputation.” Quality Auto


          3
         Byrge asks us to consider the defamation case of Murray v. Hollin, No. M2011-02692-COA-R3-CV,
2012 WL 6160575 (Tenn. Ct. App. Dec. 10, 2012), Rule 11 appl. perm. appeal denied April 9, 2013. Murray
is designated “NOT FOR CITATION,” and we may not rely on it.

                                                  -6-
Parts Co., Inc. v. Bluff City Buick Co., Inc., 876 S.W.2d 818, 820 (Tenn. 1994). In Sullivan
v. Baptist Mem. Hosp., our Supreme Court explained:

               To establish a prima facie case of defamation in Tennessee, the plaintiff
       must establish that: 1) a party published a statement; 2) with knowledge that
       the statement is false and defaming to the other; or 3) with reckless disregard
       for the truth of the statement or with negligence in failing to ascertain the truth
       of the statement. See Restatement (Second) of Torts § 580 B (1977); Press,
       Inc. v. Verran, 569 S.W.2d 435, 442 (Tenn. 1978). “Publication” is a term of
       art meaning the communication of defamatory matter to a third person.
       Quality Auto Parts Co. v. Bluff City Buick Co., 876 S.W.2d 818, 821 (Tenn.
       1994).

Sullivan v. Baptist Mem. Hosp., 995 S.W.2d 569, 571-72 (Tenn. 1999).

              This Court addressed the suitability of summary judgment as a means of
disposition for defamation and false light cases in Lewis v. NewsChannel 5 Network, L.P.,
238 S.W.3d 270 (Tenn. Ct. App. 2007). Byrge concedes that he is a public figure for
purposes of this case. This Court stated:

               Summary judgments are particularly well-suited for false light and libel
       claims because the determination concerning whether the plaintiff is a public
       figure is a question of law, see Ferguson v. Union City Daily Messenger, Inc.,
       845 S.W.2d 162, 166 (Tenn.1992); McDowell v. Moore, 863 S.W.2d 418, 420
       (Tenn. Ct. App. 1992), as is the determination of whether a public figure has
       come forward with clear and convincing evidence that the defendant was
       acting with actual malice. Flatt v. Tenn. Secondary Schs. Athletic Ass'n, No.
       M2001-01817-COA-R3-CV, 2003 WL 61251, at *3 (Tenn. Ct. App. Jan. 9,
       2003) (No Tenn. R. App. P. 11 application filed); Tomlinson v. Kelley, 969
S.W.2d 402, 405 (Tenn. Ct. App. 1997); Trigg v. Lakeway Publishers, Inc.,
       720 S.W.2d 69, 74 (Tenn. Ct. App. 1986). The “determination of whether a
       given factual dispute requires submission to a jury must be guided by the
       substantive evidentiary standards that apply to the case. This is true at both the
       directed verdict and summary judgment stages.” Anderson v. Liberty Lobby,
       Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 2514, 91 L. Ed. 2d 202 (1986).

              Accordingly, where the actual malice standard applies, the “burden is
       upon plaintiff to show with ‘convincing clarity’ the facts which make up the
       ‘actual malice.’ ” Trigg v. Lakeway Publishers, Inc., 720 S.W.2d at 75. Thus,
       “a public figure cannot resist a ... motion for summary judgment under Tenn.

                                               -7-
      R. Civ. P. 56 by arguing that there is an issue for the jury as to malice unless
      he makes some showing, of the kind contemplated by the Rules, of facts from
      which malice may be inferred.” Trigg v. Lakeway Publishers, Inc., 720
S.W.2d at 74. When reviewing a grant of summary judgment to a defendant in
      such a case, we must “determine, not whether there is material evidence in the
      record supporting [the plaintiff], but whether or not the record discloses clear
      and convincing evidence upon which a trier of fact could find actual malice.”
      Piper v. Mize, No. M2002-00626-COA-R3-CV, 2003 WL 21338696, at *7
      (Tenn. Ct. App. June 10, 2003) (No Tenn. R. App. P. 11 application filed).

Lewis, 238 S.W.3d at 283 (footnotes omitted).

             This Court also discussed summary judgment in defamation cases in Hibdon
v. Grabowski, 195 S.W.3d 48 (Tenn. Ct. App. 2005). This Court stated:

              The concept of actual malice in defamation cases connotes more than
      personal ill will, hatred, spite, or desire to injure; rather, it is limited to
      statements made with knowledge that they are false or with reckless disregard
      to their truth or falsity. McWhorter v. Barre, 132 S.W.3d 354, 365 (Tenn. Ct.
      App. 2003). Likewise, statements that cannot “reasonably [be] interpreted as
      stating actual facts about an individual” because they are expressed in “loose,
      figurative or hyperbolic language,” and/or the content and tenor of the
      statements “negate the impression that the author seriously is maintaining an
      assertion of actual fact” about the plaintiff are not provably false and, as such,
      will not provide a legal basis for defamation. Milkovich v. Lorain Journal, 497
U.S. 1, 21, 110 S. Ct. 2695, 111 L. Ed. 2d 1 (1990). In reviewing the propriety
      of the trial court's grant of summary judgment to the Defendants in this case,
      we must determine, upon taking the evidence in the light most favorable to Mr.
      Hibdon, whether reasonable minds must agree that malice, as defined in the
      context of libel suits against public figures, has not been proven by clear and
      convincing evidence. McCluen v. Roane County Times, Inc., 936 S.W.2d 936,
      939 (Tenn. Ct. App. 1996) (citing Goode v. Tamko Asphalt Products, Inc., 783
S.W.2d 184 (Tenn. 1989)).

Hibdon, 195 S.W.3d at 63.

             This Court discussed Hibdon and other speech cases in Shamblin v. Martinez,
No. M2010-00974-COA-R3-CV, 2011 WL 1420896 (Tenn. Ct. App. Apr. 13, 2011), no
appl. perm. appeal filed. We stated:



                                             -8-
               The Hibdon Court adopted the standard set forth in New York Times Co.
       v. Sullivan, 376 U.S. 254, 279-80 (1964)), that, where the plaintiff in a
       defamation case is a public official or public figure, he or she must also prove
       that the libelous statement was made with “ ‘actual malice’—that is, with
       knowledge that it was false or with reckless disregard of whether it was false
       or not.” Hibdon, 195 S.W.3d at 58 (citing New York Times Co. v. Sullivan,
       376 U.S. 254, 279-80 (1964)). Likewise, the Court in West held that the
       standard at Section 652E(b), which mirrors the actual malice standard
       employed in Hibdon and New York Times Co. v. Sullivan for defamation cases,
       applies in false light invasion of privacy claims where the plaintiff is a public
       official or public figure or when the claim is brought by a plaintiff who is a
       private individual about a matter of public concern. West, 53 S.W.3d at 647.
       In this case, Plaintiffs stipulate that they are public figures; consequently, our
       focus is on whether “the record discloses clear and convincing evidence upon
       which a trier of fact could find actual malice.” Piper v. Mize, No. M2002-
       00626-COA-R3-CV, 2003 WL 21338696, at *7 (Tenn. Ct. App. June 10,
       2003).

Shamblin, 2011 WL 1420896, at *3.

              A review of these precedents reveals that our inquiry should focus on whether
Campfield was able to negate the element of actual malice necessary to sustain a defamation
claim by public figure Byrge. The standard is whether the record before us contains clear
and convincing evidence from which the trier of fact could find actual malice. “Clear and
convincing evidence means evidence in which there is no serious or substantial doubt about
the correctness of the conclusions drawn from the evidence.” Hodges v. S.C. Toof & Co.,
833 S.W.2d 896, 901 n. 3 (Tenn. 1992). Campfield, for his part, states that he relied on
Casada’s representations and only published what Casada told him about Byrge. Campfield
argues that Casada, a prominent Republican figure and Chairman of the House Republican
Caucus, was a credible source for the information, and that it is not as though he just picked
up the information off the street and ran with it.

              Casada’s discovery responses, however, present a more problematic account
for Campfield. According to Casada, the information he conveyed to Campfield merely was
preliminary. Contrary to Campfield’s affidavit, Casada stated that he impressed upon
Campfield the preliminary nature of the information and that he did not intend for it to be
disseminated without verification. Campfield, in his deposition testimony, acknowledges
that he did not do any independent investigating to verify the information about Byrge.
Campfield posted the allegations based on what Casada told him.



                                              -9-
               Crediting Casada’s version of his conversation with Campfield, which we must
under the summary judgment standard, Casada provided Campfield with preliminary,
tentative information not intended for immediate release and that Casada characterized to
Campfield the preliminary and tentative nature of this information. Preliminary information
is just that–preliminary, not final or authoritative. Casada told Campfield: “we may have a
record of a felony on Roger Byrge.” (Emphasis added). Even accepting that Casada was a
credible source of political background information, his statement to Campfield was a
qualified statement. This qualified statement was materially different from what Campfield
claimed Casada told him concerning this information, that “[Byrge] had a criminal record
that included arrests for possession of drugs and drug dealing.” Reasonable minds could
consider it at least reckless to publish information tending to tarnish someone’s reputation
on the basis of “may have.” This conclusion concerning the evidence contained in the record
is amplified by Campfield’s decision to publish the information without any kind of
additional investigation or verification by Campfield and by Campfield’s not allowing
Casada time to attempt to verify the preliminary information before Campfield published it.

             We, therefore, hold that the record before us contains clear and convincing
evidence upon which a trier of fact could find actual malice on Campfield’s part. Campfield
was unable to negate the element of actual malice, and the Trial Court erred in granting
Campfield’s motion for summary judgment.4

               This Court recognizes and values the robust, free exchanges in politics that are
so central to democracy and our constitutional republic. However, here we have a case not
about differences of ideology or opinion, but rather about factually false allegations made
against a candidate for public office. Politics may be a rough and tumble endeavor, but,
contrary to the vintage Cole Porter song, “anything goes” will not suffice when it comes to
publishing factual falsehoods about political rivals. A public figure, even a politician, is
neither totally immune from nor totally unprotected by the law of defamation.

                We emphasize that we are not previewing, predicting, or prejudging the
outcome of the trial. We hold only that there is clear and convincing evidence from which
a trier of fact could find actual malice under these facts and that summary judgment was in
error. We reverse the Trial Court’s order granting summary judgment to Campfield, and
remand this case to the Trial Court for further proceedings on Byrge’s defamation and false
light invasion of privacy claims against Campfield.




       4
           Our holding also applies to the false light invasion of privacy claim.

                                                     -10-
                                        Conclusion

              The judgment of the Trial Court is reversed, and this cause is remanded to the
Trial Court for further proceedings consistent with this Opinion. The costs on appeal are
assessed against the appellee, Stacey Campfield.




                                                   _________________________________
                                                   D. MICHAEL SWINEY, JUDGE




                                            -11-